HENDRY, Judge.
Plaintiff-appellee brought suit against defendant-appellant seeking to quiet title to the east twelve feet of a parcel of land abutting Douglas Road. Appellant appeals from a summary final decree in favor of the appellee.
The facts show that in 1925 a plat was prepared containing an offer by certain landowners to dedicate a portion of their land for use as streets. The plat contained a certificate of approval by the town council and referred to a resolution by the council which was, in fact, never made. The certificate of approval was signed by the president of the council and his act in so signing was subsequently ratified by the council. No formal action of acceptance of the dedication was ever taken by the council, by resolution or otherwise, and the land in question was never used by the public.
The controlling question before us is whether the act of signing the certificate of approval and the subsequent ratification of that act by the council constituted formal acceptance of the offer to dedicate.
We hold that the signing of the plat by the representative of the town council and the subsequent ratification of that act by the council merely constituted approval of the plat but did not constitute a formal acceptance of the offer to dedicate. Board of County Commissioners of Highlands County v. F. A. Sebring Realty Co., Fla.1953, 63-So.2d 256.
Accordingly, the summary final decree-appealed from is affirmed.
Affirmed.